Name: Commission Regulation (EEC) No 1090/81 of 22 April 1981 on the arrangements for imports into Italy and Benelux of certain textile products originating in Romania and Bulgaria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 113/ 18 Official Journal of the European Communities 25 . 4 . 81 COMMISSION REGULATION (EEC) No 1090/81 of 22 April 1981 on the arrangements for imports into Italy and Benelux of certain textile products originating in Romania and Bulgaria THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ( ! ), as last amended by Regula ­ tion (EEC) No 3553/80 of 22 December 1980 (2), and in particular Articles 11 and 15 thereof, Imports into Italy and Benelux of the categories of products originating in Romania and Bulgaria, respec ­ tively, and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 1 . Products, as referred to in Article 1 , shipped from Romania and Bulgaria to Italy and Benelux before the date of entry into force of this Regulation, which have not yet been released for free circulation, shall be so released without delay subject to the pres ­ entation of a bill of lading or other transport docu ­ ment proving that shipment actually took place before that date . Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into Italy of anoraks (category 21 ) and into Benelux of outer garments (category 83) originating in Romania, and imports into Italy of cotton gauze (category 53) origi ­ nating in Bulgaria, have exceeded the level referred to in paragraph 3 of the said Articles ; Whereas, in accordance with paragraph 5 of the said Article 11 , Romania was notified on 8 December 1980 and on 19 January 1981 and Bulgaria on 29 October 1980 of a request for consultations ; whereas, following these consultations, it is desirable to make the products in question subject to quantitative limita ­ tion for the years 1981 and 1982 ; 2. Imports of products shipped from Romania and Bulgaria to Italy and Benelux after the entry into force of this Regulation shall be subject to the double ­ checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Romania on or after 1 January 1981 and released for free circulation shall be set off against the quantitative limits established for 1981 . Whereas paragraph 1 3 of the said Article 1 1 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the Regulation in question ; Whereas the products in question exported from Romania and Bulgaria respectively between 1 January 1981 and the date of entry into force of this Regula ­ tion must be set off against the quantitative limit for 1981 ; Article 3 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. 0) OJ No L 365, 27. 12. 1978, p . 1 . I2) OJ No L 381 , 31 . 12. 1980, p . 1 . It shall apply until 31 December 1982. 25 . 4 . 81 Official Journal of the European Communities No L 113/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 April 1981 . For the Commission Ã tienne DAVIGNON Vice-President No L 113/20 Official Journal of the European Communities 25. 4. 81 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1981 1982 21 61.01 B IV 61.02 B II d) 61.01-29 ; 31 ; 32 61.02-25 ; 26 ; 28 Men's and boys ' outer gar ­ ments : Women's , girls ' and infants ' outer garments : B. Other : Parkas ; anoraks, wind ­ cheaters, waister jackets and the like , woven , of wool , of cotton or of man-made textile fibres Romania I 1 000 pieces 550 583 53 55.07 55.07-10 ; 90 Cotton gauze Bulgaria I Tonnes 80 85 83 60.05 All a) b) 4 hh) 1 1 22 33 44 ijij) 1 1 kk) 1 1 11) 11 22 33 44 60.05-04 ; 76 ; 77 ; 78 ; 79 ; 81 ; 85 ; 88 ; 89 ; 90 ; 91 Outer garments and other arti ­ cles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Outer garments, knitted or crocheted, not elastic or rubberized, other than garments of categories 5 , 7, 26 , 27 , 28 , 71 , 72, 73 , 74 and 75, of wool , of cotton or of man-made textile fibres Romania BNL Tonnes 95 101